Case 1:21-cv-00153-MSM-PAS Document 1-1 Filed 04/06/21 Page 1 of 8 PageID #: 17




                               Exhibit 1
Case 1:21-cv-00153-MSM-PAS Document 1-1 Filed 04/06/21 Page 2 of 8 PageID #: 18




 STATE OF RHODE ISLAND                                                                                           SUPERIOR COURT
 PROVIDENCE, SC


 PETER MUMMA,                  in his capacity as    Chief
 Executive Ofﬁcer and President 0f the
 Board of Directors 0f Phoenix Houses 0f
 New England,          Inc.,

             Petitioner,

                                                              VVVVVVVVVVVVV




 V.                                                                                             C.A. N0. PM-2021-00006


 PHOENIX HOUSES OF NEW
 ENGLAND, INC.,
             Respondent.



       ORDER APPOINTING TEMPORARY NON-LIOUIDATING SPECIAL MASTER
             The above-captioned matter came before                                the Honorable Brian P. Stern     0n January      4,   2021

 0n a Veriﬁed Petition            for the   Appointment 0f a Receiver                          (“Petition”).   After consideration,       it is




 hereby


                                    ORDERED. ADJUDGED, AND DECREED

             1.        That Jonathan N. Savage, Esq., 0f Shechtman Halperin Savage, LLP, 1080 Main


 Street,     Pawtucket, Rhode Island,         is   appointed as Temporary Non-Liquidating Special Master, with


 all   the   powers 0f a receiver (“Special Master”), 0f Phoenix Houses of                                         New     England, Inc.


 (“Respondent”).


             2.        That said Special Master         shall,                no   later   than ﬁve (5) days from the date hereof, ﬁle


 a    bond   in the   sum of $ 10,000.00     (Ten Thousand)              With any surety company authorized t0 d0 business


 in the State     0f Rhode Island as surety thereon, conditioned that the Special Master Will well and


 truly   perform the duties of said ofﬁce and duly account for                                 all   monies and property   that   may come




                                                                                                            Filed Providence Superior Court
                                                                                                            January 5, 2021
                                                                                                            Carin Miley, Deputy Clerk     |
Case 1:21-cv-00153-MSM-PAS Document 1-1 Filed 04/06/21 Page 3 of 8 PageID #: 19




 into the Special Master’s       hands and abide by and perform        all   things   Which the Special master Will

 be directed   t0   d0 by   this Court.


        3.          Upon the appointment of the        Special Master as set forth in Paragraph         1   above, until


 further Order of this Court, the Respondent’s business operations shall proceed as follows:


               a.   Respondent’s          management      (“Management”)          shall     continue        t0    operate


                    Respondent’s business on a day-to—day basis pending the entry of an Order


                    establishing an   Approved Operating Plan (deﬁned below). Management                         shall not


                    make    expenditures and/or dispose     0f,   0r encumber, assets of the     Non- Liquidating

                    Special Mastership Estate outside the ordinary course of business absent notice to


                    and approval by the Court. The Special Master              shall not   have any   liability for the


                    administration 0f the day-to—day operations 0f Respondent unless and until the


                    Court so orders;


               b.   No   later   than ten days from the date 0f entry of this order, the Petitioner and


                    Respondent      shall present     an operating plan (“Operating Plan”) t0 the Special


                    Master. Prior t0 presenting the Operating Plan, the Petitioner and Respondent shall


                    consult With the Special Master as to the contents of the Operating Plan.                        The

                    Special Master shall then review and revise the Operating Plan as necessary.


                    As   part of   any proposed Operating Plan, the Petitioner and Respondent                        shall


                    address providing the following monthly documentation certiﬁed                by   the Petitioner


                    and Respondent as         true,   accurate and complete (collectively, the “Reporting
Case 1:21-cv-00153-MSM-PAS Document 1-1 Filed 04/06/21 Page 4 of 8 PageID #: 20




                     Information”), t0 the best of the Respondent’s knowledge, information, and belief


                      and   t0 the extent available or able t0         be provided   t0 the Special Master:


                            i.   balance sheet, statement of income and expenses, statement 0f cash ﬂows,


                                 cash    ﬂow    forecast addressing the remaining calendar year,               and budget

                                 versus actual comparison report; an aged payables report and an aged


                                 receivables report; a capital expenditures report; and          bank statements with

                                 monthly      reconciliations.   The    Petitioner   and Respondent     shall deliver the


                                 Reporting Information n0          later   than the 15th day 0f each month for the


                                 previous month t0 the Special Master.             The Special Master      shall     have the

                                 right to audit   any 0f the Reporting Information.

               d.    Upon completion 0f the              Operating Plan, the Special Master shall then submit the


                      Operating Plan t0 the Superior Court for approval (the                “Recommended Operating

                     Plan”).     The Recommended Operating Plan                shall address the requirements set forth


                      in Superior       Court Administrative Order 2020-04 (“Administrative Order”).


          4.         Notwithstanding anything t0 the contrary herein, upon appointment the Special


 Master   shall     have the following powers and            duties:


               a.    Within ﬁve         (5)   days 0f entry 0f   this order, the Special     Master    shall   use   all   good

                      faith efforts to provide notice         and a copy of the Petition and the instant Order               t0


                      any and     all   known   claimants and creditors 0f the Respondent;


               b.     The Special Master         shall   be authorized     t0 contact the creditors   and stakeholders 0f

                     the Respondent at any time;


               c.    Pending Court-approval of an Operating Plan, the Petitioner and/or Respondent

                      shall provide the Special            Master With monthly bank statements and ﬁnancial
Case 1:21-cv-00153-MSM-PAS Document 1-1 Filed 04/06/21 Page 5 of 8 PageID #: 21




             reports,   Which         shall   include a reconciliation 0f itemized cash receipts                       and

             expenditures, as well as current cash 0n hand balances in a format approved                          by   the


             Special Master;


             The Special Master retains the             authority, With notice t0 the Superior Court, t0 take


             control 0f       all   operations and assets 0f the Respondent if the Special Master


             determines that either action         is   being taken to remove assets of the Respondent from


             the supervision 0f the Court, 0r action           is   being taken Which in the Special Master’s


             discretion       creates    an unreasonable risk to the operations and/or assets 0f


             Respondent. In such event, the Special Master shall immediately petition the Court


             for further instructions;


             The Special Master shall provide notice and a copy 0f the Recommended Operating

             Plan t0    all   known      creditors, stakeholders,       and potential claimants 0f the Non-

             Liquidating Special Mastership by electronic mail (where possible) or ﬁrst—class


             mail;


             In providing notice 0f the          Recommended Operating Plan on                  all   known   creditors,


             stakeholders,      and potential claimants 0f the Non-Liquidating Special Mastership

             Estate, the Special        Master will establish a ten (10) day comment period for creditors

             and/or potential claimants t0               comment      0n,    0r object to, the         Recommended

             Operating Plan;


             In addition, service 0f the         Recommended Operating Plan 0n                  all   known   creditors,


             stakeholders,          and potential claimants         shall    establish a hearing date          for     any

             objections t0 a          Recommended Operating Plan                  that cannot   be resolved by the


             Special Master.         The date   for the hearing shall       be   set forth in the notice t0 all   known
Case 1:21-cv-00153-MSM-PAS Document 1-1 Filed 04/06/21 Page 6 of 8 PageID #: 22




                     creditors     and potential claimants enclosing the Recommended Operating Plan and

                     establishing the ten (10) day            comment period     for creditors   and potential claimants

                     t0   comment         on, or object t0, the   Recommended Operating          Plan.   The hearing date

                     for approval of the          Recommended Operating Plan          shall   be scheduled no   later   than


                     ﬁfteen      (1 5)   days after service 0f the   Recommended Operating Plan 0n creditors and

                     potential claimants;          and

           5.        That, pursuant to and in compliance With                Rhode   Island   Supreme Court Executive

 Order N0. 95-01,         this   Court ﬁnds that the designation 0f the aforesaid person for appointment as


 Special Master      is   warranted and required because 0fthe Special Master’s specialized expertise and


 experience.


           6.        Nothing in          this   Order   shall prevent the   Court from entering any further orders in


 the instant proceeding to address speciﬁc matters that                  may arise upon request 0f the Petitioner,       the


 Respondent, the Special Master, 0r any other party in interest upon such notice as the Court                           may

 require under the circumstances.


           7.        Absent prior approval from this Court,              in connection with    which the Special Master

 shall   be entitled t0 prior notice as the Court                 may   require and an opportunity to be heard, the


 following are hereby restrained and enjoined for the duration 0f the appointment 0f the Special


 Master:


                a.   The commencement 0r                  continuation, including the issuance or         employment 0f

                     process, 0f a judicial, administrative, 0r other action 0r proceeding against the


                     Respondent          that was, 0r could     have been, commenced before the commencement
Case 1:21-cv-00153-MSM-PAS Document 1-1 Filed 04/06/21 Page 7 of 8 PageID #: 23




                    0f the special mastership, 0r t0 recover a claim against the Respondent that arose


                    before the   commencement of the           special mastership;


               b.   The enforcement, against the Respondent 0r                       against property 0f the special


                    mastership estate, or a judgment obtained before the                commencement 0f the            special


                    mastership;


               c.   Any   act to obtain possession 0f property of, 0r from, the special mastership estate


                    0r to exercise control over any property 0f the special mastership estate;


               d.   Any   act t0 create, perfect, 0r enforce              any    lien against property       0f the special


                    mastership estate;


               e.   Any   act t0 create, perfect, 0r enforce against property                of the Respondent any lien


                    t0 the extent that the lien secures a claim that arose before the                    commencement 0f

                    the special mastership;


               f.   Any   act to collect, assess, 0r recover a claim against the                    Respondent      that arose


                    before the   commencement of the           special mastership;


               g.   The   setoff 0f any            debt   owing      to   the    Respondent      that     arose    before   the


                    commencement of the            special mastership against       any claim against the Respondent;

               h.   Furthermore,     if the   Respondent       is   the recipient 0f funds pursuant t0 the            CARES

                    Act, the Respondent       is   restrained and enjoined        from using such funds       in   any manner

                    other than as provided in the         CARES Act.

          8.        That a citation be issued t0 said Respondent, returnable t0 the Superior Court                     sitting


 at   Providence County, Rhode Island 0n                              February 5        ,   2021,   at     11:00       _a.m.

 at   Which time and place    this   cause    is set   down   for Hearing       0n the prayer   for the   Appointment of a

 Non-Liquidating Special Master; that the Clerk 0f this Court shall give Notice 0f the pendency 0f
Case 1:21-cv-00153-MSM-PAS Document 1-1 Filed 04/06/21 Page 8 of 8 PageID #: 24




 the Petition herein                by publication   in   The Providence Journal 0n 0r before              Januam 22    ,   2021,


 s0 long as the Special Master’s                    Bond has been    ﬁled;   which publication         shall provide in part as


 follows:


                    a.        PLEASE NOTE: THE RESPONDENT CONTINUES TO OPERATE                                               ITS

                              BUSINESS       AND INTENDS TO USE                   THIS NON—LIQUIDATING SPECIAL

                              MASTERSHIP            PROCEEDING TO MAINTAIN AND RESTORE                                       ITS

                              ONGOING BUSINESS OPERATIONS AS A RESULT OF THE COVID-19

                              PANDEMIC. PLEASE CONTACT COUNSEL TO THE TEMPORARY NON-

                              LIQUIDATING                         SPECIAL                          MASTER                     AT

                              CFRAGOMENI@SHSLAWFIRM.COM FOR FURTHER INFORMATION

                              REGARDING THE RESPONDENT’S ONGOING BUSINESS OPERATIONS.

           9.                 The Court     shall    retain jurisdiction     t0    appoint a liquidating receiver if the


 Respondent              is   not able t0 effectively satisfy the operating protocols approved                 by   the Court in


 accord with an Operating Plan.


           ENTERED,                  as an Order of this Court this          5th     day of January, 2021.

 BY ORDER:                                                               ENTER:



   5W ﬂ 5W, ﬂQ.
 Stern,   J.
                                                                                           ls/



                                                                           Clerk, Superior Court
                                                                                                 Carin Miley
                                                                                           Deputy Clerk    I




 January       5,   2021                                                   January    5,   2021
 Presented by:
 Counsel to the Special Master,


 /s/   ChristopherJ. Fragomeni
 Christopher         J.       Fragomeni, Esq. (9476)
 Shechtman Halperin Savage, LLP
 1080 Main Street, Pawtucket, RI 02860
 P: 401-272-1400 F:401-272-1403 |




 cfragomeni@ shslawfirm.com
